Citation Nr: 0509178	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-28 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a keloid scar of the 
chest, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran served on active duty from July 1942 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 
assignment of 10 percent disability for a keloid scar of the 
chest.

The veteran submitted to a Board hearing in March 2005, a 
transcript of which was been associated with the claims 
folder.


FINDINGS OF FACT


The veteran has a keloid scar on the chest with limitation of 
function comparable to moderately severe injury to Muscle 
Group III resulting in limitation of function in elevating 
and abducting the arms.


CONCLUSION OF LAW


The veteran's service-connected keloid scar of the chest 
warrants 30 percent rating based on moderately severe 
limitation of function of Muscle Group III.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 
7805- 5303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Navy 
from July 1942 to July 1946.

The veteran filed for service connection for a keloid scar on 
his chest in March 1999.  He was granted service connection 
and assigned a noncompensable rating.  In December 2002, the 
veteran requested an increased rating for his keloid scar.  
In June 2003, his award was increased from noncompensable to 
10 percent disabling.  The veteran submitted a timely notice 
of disagreement in February 2004 and perfected his appeal in 
July 2004.

The veteran submitted to a VA scars examination in June 2003.  
The physical examination revealed that the keloid scar was 
located at the mid-chest wall.  It measured 13.8 cm by 0.1 
cm.  The scar was elevated in the mid-section of the scar, 
which was about 5 cm in length.  The scar was non-tender, 
there was disfigurement at the mid-section of the scar, which 
was with duration of approximately 5 cm.  There was no 
ulceration, no adherence and the scar was stable.  There was 
no tissue loss, no hypopigmentation, no hyperpigmentation, no 
abnormal texture and no limitation of motion.  The examiner 
stated that for the VA established diagnosis of a keloid scar 
of the chest, there was no change.

The veteran submitted a statement from B.E.F., M.D, dated 
June 2003.  The physician stated that the veteran had been 
treated on numerous occasions with topical steroids, to try 
to soften the keloid and to reduce the strictures that had 
developed as a result of the keloid.  The physician then 
stated that it was difficult to perform certain tasks, to 
include range of motion of the upper body, due to the 
restrictive bands on the skin.  In a second rating decision 
dated July 2003, the RO continued the veteran's rating as 10 
percent disabling for his keloid scar.  

The veteran also submitted a statement from K.B.E., OIC, 
Dermatology, Langley Air Force Base, dated March 2005.  The 
examiner stated that the veteran had significant 
keloidal/hypertrophic scarring (cord formation) of his 
central chest, which occurred while serving on active duty in 
the military.  The examiner concluded that the pain and 
motion restriction were debilitating to the veteran, with the 
largest palpable cord being 5cm by 1.2 cm with smaller cords 
and lateral extension of the largest cord noted.

The veteran and his wife testified at a VA hearing in March 
2005.  The veteran stated that the keloid scar on his chest 
caused tightness and discomfort on movement of each arm.  He 
reported that he was able to raise his arms, but even slight 
movement resulted in tenderness, with the result that his 
movements were weakened.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  In a letter dated May 2003, the RO 
informed the veteran of the requirements to prove his claim 
for service connection.  In that later, the veteran was 
notified that he needed to submit medical evidence showing an 
increase in the severity of disability resulting from his 
keloid scar.  He was informed that such evidence might 
include a statement from his doctor.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2003).  In the May 2003 letter, the RO informed 
the veteran that it would assist in obtaining medical 
records.  The letter informed the veteran that VA would 
assist him by obtaining  private, VA, or military medical 
reports, if he would provide VA with the information needed 
to locate such reports.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003).  The May 2003 letter informed the veteran that he 
needed to provide information about his medical records in 
order to enable VA to obtain such records.  The letter also 
requested that the veteran obtain and provide to the RO 
statements from people he had discussed his injury with after 
returning home from service.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  The 2003 letter informed the veteran 
that he could submit relevant information or evidence 
directly to VA.

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the appellant was not provided the aforementioned 
four requirements prior to the initial unfavorable decision 
he is not prejudiced by such failure.  Inasmuch as the 
initial unfavorable decision predated the VCAA, the required 
notices described in the VCAA could not have been given 
before then.  Furthermore, VA has consistently requested the 
veteran provide information regarding where and by whom he 
was treated for his disability.  In addition, he has been 
afforded an opportunity to respond after receiving the 
required notices. Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the timing of the notices contained in the May 2003 VCAA 
letter.  Bernard v. Brown, 4 Vet.App. 384 (1993); see also 
VAOPGCPREC 7 - 2004 (2004).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).


Disability Ratings In General

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  

Unless a statute or regulation clearly provides otherwise, a 
revised statute or regulation will not apply to a pending 
case if it would produce genuinely retroactive effects, but 
the revised statute will apply in the absence of retroactive 
effects.  See VAOPGCCONCL 1-2004 citing VAOPGCPREC 7-2003, at 
17 and Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  Id.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that prior to the filing of this claim, the 
applicable rating criteria for the skin were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The rating criteria prior to August 30, 
2002 are not for application with respect to the current 
claim.

The veteran is seeking an increased disability rating for his 
service-connected keloid scar of the chest, which is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7804.  He essentially contends that 
his scar causes a greater degree of impairment than is 
contemplated by the currently assigned rating.

Current rating schedule

The rating criteria effective August 30, 2002 provide a 10 
percent evaluation for scars that are superficial and painful 
on examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, as amended by 67 Fed. Reg. 
49596 (July 31, 2002).

The current version of 38 C.F.R. § 4.118, Diagnostic Code 
7805 allows for rating scars, which cause functional loss to 
be rated on limitation of function of the affected part.

The remaining codes involving scars which provide ratings of 
20 percent and higher involve certain pathology, such as burn 
scars, scars involving disfigurement of the head, face or 
neck, or that are deep or cause limited motion, that is not 
present in this case.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801 (2004).

Assignment of Diagnostic Code

As stated above in Butts v. Brown, 5 Vet. App. 532, 538 
(1993), the Board may determine that one or more diagnostic 
codes may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  In this case, as 
demonstrated by the medical statements dated in June 2003 an 
March 2005 and the testimony presented by the veteran in his 
hearing of March 2005, the keloid formation on the veteran's 
scar causes significant pain and restriction of movement.  
Functionally, the keloid formation makes it difficult for the 
veteran to raise his arms.  

Diagnostic Code 5303 for injury to Muscle Group III provides 
rating criteria for the intrinsic muscles of the shoulder 
girdle, including the pectoralis major and deltoid.   The 
function of these muscles is elevation and abduction of the 
arm to shoulder level.  A 40 percent rating applies if the 
disability to the dominant extremity is severe, a 30 percent 
rating applies if the disability is moderately severe, a 20 
percent rating applies if the disability is moderate, and a 
noncompensable rating applies if the disability is slight.  
See 38 C.F.R. § 4.73 (2004).

This manifestation of the veteran's service-connected 
disability is comparable to moderately severe injury to 
Muscle Group III, as described in Diagnostic Code 5303 above.  
See 38 C.F.R. § 4.73, Diagnostic Code 5304 (2004).  Although 
he is able to elevate and abduct the arms, all elevation and 
abduction is uncomfortable and is performed with less than 
full strength.  As a result, the veteran's service-connected 
keloid scar of the chest is comparable to moderately severe 
muscle injury involving Muscle Group III and warrants a 30 
percent rating under Diagnostic Code 5303.  Because, despite 
the discomfort and weakness on movement, the veteran has a 
relatively good range of movement, the disability is not 
comparable to severe muscle injury warranting a 40 percent 
rating.

The evidence in this case is approximately balanced regarding 
the question of whether the veteran is entitled to an 
increased evaluation for his service-connected keloid scar of 
the chest.  Therefore, the benefit-of-the-doubt will be 
conferred in his favor and his claim for an increased 
evaluation for his keloid scar of the chest is granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2004); see also Gilbert v. 
Derwinksi, 1 Vet. App. 49 (1990).

ORDER


Entitlement to 30 percent rating for limitation of function 
resulting from the veteran's service-connected keloid scar of 
the chest is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


